Exhibit 10.1

 

THE J. JILL GROUP, INC.
2004 Fall Season Special Bonus Plan

 

 


PURPOSE

 

The 2004 Fall Season Special Bonus Plan (the “Special Bonus Plan”) is designed
to provide financial reward to the executive officers of The J. Jill Group, Inc.
for their contributions toward the Company’s exceeding its financial targets for
the 2004 Fall Season.

 


PARTICIPATION

 

•                  A “Participating Employee” shall mean each of the following
employees of the Company:  (i) the President and Chief Executive Officer; and
(ii) any Executive Vice President.

 

•                  No Participating Employee shall be entitled to receive a
bonus under the Special Bonus Plan unless the Participating Employee satisfies
the eligibility criteria set forth below.

 


ELIGIBILITY CRITERIA

 

•                  A Participating Employee who has been notified that he or she
is in “performance counseling” pursuant to the Company’s “Performance
Improvement Process” at any time during the performance period will not be
eligible for a bonus for the performance period.

 

•                  To be eligible to receive a bonus for the performance period,
a Participating Employee must be actively employed for a minimum of three months
in the performance period.  Time on leave does not count as active employment.

 

•                  To be eligible to receive a bonus for the performance period,
a Participating Employee must be employed on the last day of the performance
period.

 

Performance Period

 

This performance period for the Special Bonus Plan runs from June 27, 2004 to
December 25, 2004.

 

--------------------------------------------------------------------------------


 

Calculation of Bonus Payment

 

•                  Definitions:

 

•                  The “Bonus Percentage” for a Participating Employee shall be
a percentage assigned to the Participating Employee for the purpose of
calculating the Participating Employee’s bonus, if any, under the Special Bonus
Plan.  Bonus Percentages shall be as follows:

 

Employee

 

Bonus Percentage

 

President and CEO

 

20%

 

Executive Vice President

 

10%

 

 

•                  Each “Bonus Unit” for a Participating Employee means the
Participating Employee’s Bonus Percentage times the base salary paid to him or
her for the performance period.

 

•                  “Earnings Per Share Percentage” for the performance period
means a fraction, the numerator of which is the Company’s Preliminary Earnings
Per Share for the performance period minus the Company’s Earnings Per Share
Target for the performance period and the denominator of which is $0.35,
expressed as a percentage.  If the Earnings Per Share Percentage for the
performance period would be a negative number, the Earnings Per Share Percentage
for the performance period shall be 0.

 

•                  “Earnings Per Share Target” for the performance period means
the Company’s fully diluted earnings per share target for the performance period
as set forth in the Company’s 2004 Financial Plan.

 

•                  “Preliminary Earnings Per Share” for the performance period
means the amount the Company’s fully diluted earnings per share for the
performance period would be if no bonuses under the Special Bonus Plan were paid
for the performance period.

 

•                  If the Company’s Preliminary Earnings Per Share for the
performance period are less than or equal to the Company’s Earnings Per Share
Target for the performance period, no bonuses shall be paid under the Special
Bonus Plan.

 

•                  If the Company’s Preliminary Earnings Per Share for the
performance period are greater than the Company’s Earnings Per Share Target for
the performance period, each eligible Participating Employee shall receive a
bonus under the Special Bonus Plan as follows:

 

2

--------------------------------------------------------------------------------


 

Earnings Per Share Percentage

 

Number of Special Bonus Units

 

Less than 20%

 

0

 

At least 20% but less than 40%

 

1

 

At least 40% but less than 60%

 

2

 

At least 60% but less than 80%

 

3

 

At least 80% but less than 100%

 

4

 

100% or more

 

5

 

 


ADDITIONAL BONUSES

 

Nothing in this Special Bonus Plan shall be deemed to limit the authority of the
Compensation Committee or the President and CEO to award additional bonuses
outside the Special Bonus Plan in their discretion.

 

Payments

 

Bonus payments will be made promptly following the close of the performance
period.

 


EXAMPLE

 

Assume the Participating Employee’s annual base salary is $400,000, his or her
Bonus Percentage is 10%, and the Company’s Earnings Per Share Ratio for the
performance period is 33%:

 

Base
Salary

 

Salary for
Performance
Period

 

Bonus %

 

EPS %

 

Bonus
Units

 

Bonus
Amount

 

$

400,000

 

$

200,000

 

10

%

33

%

1

 

$

20,000

 

 

3

--------------------------------------------------------------------------------